Exhibit INX Acquires AdvancedNetworX, Inc.; Expands Into North Carolina HOUSTON(BUSINESS WIRE)INX, Inc. (NASDAQ: INXI) announced today that it has acquired the operations of AdvancedNetworX, Inc., a Raleigh, North Carolina-based network consulting organization. INX is continuing to execute on its growth strategy with the acquisition of AdvancedNetworX, a Cisco Systems Silver Partner with Advanced Certifications in Security and Unified Communications. AdvancedNetworkX, founded in September 2007, generated revenue of approximately $1.6 million for the 12 months ended June 30, 2009. The acquisition will initially add twelve employees and will create a presence for INX in the mid Atlantic region and will operate as INX’s North Carolina Operations. Mark Hilz, President and COO of INX commented, “INX is gaining a strategic geography in the Raleigh area of North Carolina, along with a very seasoned management team via this acquisition. While AdvancedNetworX is a relatively early-stage organization today, Mark Alexander, the CEO of AdvancedNetworX, and our new North Carolina Regional Vice President, previously founded and built the largest Cisco Gold Partner in that region. AdvancedNetworX has a strong customer base that they have developed from a dedication to customer service and engineering excellence. As part of INX, AdvancedNetworX will have the ability to leverage INX’s strong balance sheet, managed services offering, and national presence that has achieved the highest-level certifications from industry leaders like Cisco Systems, VMware and NetApp.” Mark Alexander, CEO of AdvancedNetworX Inc, commented, “We are looking forward to joining the INX team. INX is one of the leading national companies in our industry, which will give us an immediate opportunity to grow our offerings and provide our clients with services like data center solution architecture and managed services.” Mr.
